Title: To Thomas Jefferson from Major Hunt, 30 September 1807
From: Hunt, Major
To: Jefferson, Thomas


                        
                            New York 30th. Sept: 1807—
                        
                        Major Hunt has the honor to acknowledge the reciept of Mr. Jeffersons note from Monticello of the 20th Inst.
                            it would have afforded him great pleasure to have continued the charge of the Package from Gen. Lyman—but the Officers of
                            the Customs refused to let him have it with his bagage—it is now in the Public Store, in charge of the Collector, whom
                            Major Hunt has desired, to see it transmited immediately to Washington, by the Mail & he has
                            promised so to do—Major Hunt does not expect to be at Washington for some time.—
                    